Opinion by
Rice, P. J.,
It is argued that as neither the petition nor the order of revocation sets forth that the sales to minors were knowingly or negligently made, the record fails to show or imply that the respondent was charged .with, or was proved to ,have committed, a violation of any law relating to the sale of liquors. The complete answer to this contention is, that in the petition *438it was charged that the appellant “in the conduct of said licensed house has grossly violated the laws of. the commonwealth .... by selling vinous, spirituous, malt and brewed liquors to the following girls, all minors” (naming them) “and to other minors unknown at this time to your petitioner,” and that in the order of revocation it is recited that “after rule, answer and hearing in open court, it appearing that William C. Adams has violated the law of this commonwealth in relation to the sale of intoxicating liquors, by selling such liquor to minors, ás charged in the petition upon which this rule was granted.” This record leaves no room for inference that the court did not admit, or did not give due consideration to, evidence offered by the appellant tending to show that he had no knowledge that the persons to whom the liquor was furnished were .minors, and that- he was not negligent in that particular. On the contrary, the burden of proof as to these facts being cast upon him by the Act of May 25, 1897, P. L. 93, the presumption from the terms of the order is that he did not establish them by ■ a preponderance of testimony. Therefore the first and third assignments of error are overruled.
It is enough to say with regard to the second assignment of error that it is not based upon anything that appears or can be implied from the record.
The order is affirmed.